Title: To George Washington from George Washington Motier Lafayette, 22 October 1797
From: Lafayette, George Washington Motier
To: Washington, George

 

Sir
new york October the 22d 1797

allow me once more to take up your time and to make use of the permission you have given me to trouble you from time to time with a letter.
Immediately after putting in the post office my letter of the 21st inst. we waited upon the French consul in this city, where we learnt that there was a vessel ready to sail for Havre de grace in France. the consul had been so polite as to bespeak already our passage. the name of the vessel is the Clio (a brig) and she is to sail monday or tuesday next if the wind is favourable. we could not wish for an earlier opportunity and the port of France where she is going is the one which we prefer to any other. we are now very busy in making our preparations, as the time which we have for it is so short.
from what we understand here, the passages in this season of the year are seldom longer than 30 or 33 days, and I have the hope of being after so long and so cruel a separation at last united again to my parents and sisters. I need not tell you, Sir, that if any thing can soften the painful remembrances of all their sufferings, it will be to hear from us, what a tender interest you took in them, what efforts you have made to alleviate them and that the friendship with which you always honoured the father has induced you to receive the son under your roof with so much goodness! in your house I have been as happy as I could be separated from my family, and the time which I passed with you will never be forgot. I don’t leave America without the hope of seeing you once more, assured as I am, that, if ever I return to this country, I would meet with the same welcome from you, which I always did.
be so kind, Sir, as to accept the hommage of my fervent wishes for your happiness, and may you enjoy for a long time to come a life which has been so entirely consecrated to the good of mankind. I have the honour to be, Sir, with the utmost respect your most obedient humble servant

G. W. Motier Lafayette

